                 Case 2:21-mj-30012-DUTY ECF No. 1, PageID.1
                                              AUSA:             Filed 01/11/21 Telephone:
                                                      Ranya Elzein               Page 1 of   7 226-0213
                                                                                          (313)
AO 91 (Rev. ) Criminal Complaint            Special Agent:           Derrick Bird, ATF              Telephone: (313) 549-6355

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan

United States of America
   v.                                                              Case: 2:21−mj−30012
Darnell LEE, JR.                                                   Assigned To : Unassigned
                                                                   Assign. Date : 1/11/2021
                                                                   CMP: SEALED MATTER (MAW)




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of                   January 6, 2021               in the county of                Wayne       in the
       Eastern            District of      Michigan         , the defendant(s) violated:
                  Code Section                                              Offense Description
18 U.S.C. § 922(g)(1)                                    Felon in Possession of a Firearm or Ammunition




         This criminal complaint is based on these facts:
See attached affidavit.




✓    Continued on the attached sheet.
                                                                                            Complainant’s signature

                                                                                       Derrick Bird, Special Agent, ATF
                                                                                              Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date: January 11, 2021                                                                          Judge’s signature

City and state: Detroit, MI                                               Hon. Elizabeth A. Stafford, United States Magistrate Judge
                                                                                              Printed name and title
    Case 2:21-mj-30012-DUTY ECF No. 1, PageID.2 Filed 01/11/21 Page 2 of 7




                         AFFIDAVIT
     IN SUPPORT OF APPLICATION FOR CRIMINAL COMPLAINT
                    AND ARREST WARRANT

         I, Derrick Bird, a Special Agent with the Bureau of Alcohol, Firearms,

Tobacco, and Explosives, being duly sworn, state as follows:

         1.   I am a Special Agent with the United States Bureau of Alcohol, Tobacco,

Firearms and Explosives (“ATF”). I am an “investigative or law enforcement officer

of the United States” within the meaning of 18 U.S.C. § 2510(7); that is, an officer

of the United States who is empowered by law to conduct investigations of and to

make arrests for offenses enumerated in 18 U.S.C. § 2516. I have been employed as

a Special Agent with the ATF since March 2016. I am currently assigned to Group

VII in the Detroit Field Division. I have conducted or participated in numerous

criminal investigations including firearms offenses, illegal drug distribution, and

organized crime/criminal street gangs. Prior to being employed as a Special Agent,

I was a Correction Officer with the Washtenaw County Sheriff’s Office for over four

years.

         2.   I am a graduate of the Criminal Investigator Training Program and the

ATF Special Agent Basic Training Program at the Federal Law Enforcement

Training Center in Glynco, Georgia. I graduated from Auburn University and earned

a Bachelor’s Degree in Sociology as well as a Masters of Arts Degree in Higher

Education Administration. As an ATF Special Agent, I have participated in federal

                                           1
    Case 2:21-mj-30012-DUTY ECF No. 1, PageID.3 Filed 01/11/21 Page 3 of 7




investigations involving the illegal acquisition, distribution, and possession of

firearms. During these investigations, I have participated in physical surveillance

operations and have participated in the execution of federal arrest and search

warrants. In addition to utilizing the aforementioned investigative techniques, I have

been required during these investigations to analyze information resulting from

traditional record searches, as well as reviewing previous case files. Through my

training and experience, I have become familiar with the manner in which firearms

are transported and distributed, the methods of payment for firearms, and the manner

in which firearm traffickers communicate with each other.

       3.    I am involved in the firearms trafficking investigation of Kalon

SHADE and Darnell LEE JR. This affidavit is made in support of an application

for a criminal complaint for Kalon SHADE and Darnell LEE JR charging them

with possessing firearms, having been previously convicted of crimes punishable

by more than one year of imprisonment, in violation of 18 U.S.C. § 922(g)(1).

       4.    I make this affidavit in part based on my personal knowledge derived

from my participation in this investigation, and in part based on information

gathered from undercover firearm purchases, surveillance, and analysis of cell

phone toll records. Because this affidavit is being submitted for the limited

purpose of establishing probable cause for a criminal complaint, I have not

included each and every fact known to me concerning this investigation. Rather, I

                                          2
   Case 2:21-mj-30012-DUTY ECF No. 1, PageID.4 Filed 01/11/21 Page 4 of 7




have set forth facts that I believe are necessary to establish probable cause of

violations of a federal criminal offense, specifically 18 U.S.C. § 922(g)(1) (Felon in

Possession of a Firearm or Ammunition).

      5.     On January 6, 2021, ATF Special Agent (“SA”) Daniel Bowling

(hereinafter “UCA”), acting in an undercover capacity, conducted a controlled

firearms purchase from Kalon SHADE. The UCA purchased one Ruger P90 .45

ACP bearing serial number 661-25194 with two magazines and four rounds of .45

caliber ammunition, and one Springfield Armory .40 S&W bearing serial number

BY466529, with two magazines and two rounds of ammunition. The purchase was

conducted in front of a residence on Sturtevant Street in Detroit, Michigan.

      6.     Prior to the meeting, the UCA engaged in text message and telephone

communication with SHADE for the purpose of arranging the undercover purchase

of the firearms.

      7.     On January 6, 2021, the UCA arrived at the residence on Sturtevant

Street and observed SHADE standing in the driveway. Shade was talking to a

male later identified as Darnell LEE JR. The UCA observed LEE JR hand a dark

object to SHADE. SHADE then walked to the undercover vehicle (“UCV”) and

got into the passenger seat. SHADE then immediately gave the UCA a Ruger

P90 .45 ACP, one standard magazine, and one extended magazine. SHADE

identified the firearm as a “four five,” or .45 caliber with an “extend,” or extended

magazine.
                                          3
    Case 2:21-mj-30012-DUTY ECF No. 1, PageID.5 Filed 01/11/21 Page 5 of 7




SHADE stated that the firearm was “eight fifty,” or $850. The UCA handed

SHADE $860 in pre-recorded funds for the firearm.

      8.     SHADE stated that the second firearm for sale was an “XD forty.”

SHADE also informed the UCA that he was going to “give him this cash,”

indicating that he was going to give LEE JR the money for the handgun that the

UCA just purchased from SHADE. Additionally, SHADE stated that LEE JR was

about to “buy a nine,” or a nine millimeter firearm, from another individual. After

this conversation, SHADE exited the UCV and approached LEE JR in the yard in

front of the target location.

      9.     SHADE then walked back to the UCV and asked the UCA if he

wanted to meet the individual with the second firearm for sale and confirmed that

the individual was close by. SHADE also stated, however, that he had to take LEE

JR to purchase the nine millimeter firearm.

      10.    The UCA and SHADE therefore agreed to meet back at the same

residence on Sturtevant Street after SHADE took LEE JR to purchase the firearm.

SHADE then exited the UCV, got into the passenger seat of LEE JR’s car, and

LEE JR drove away.

      11.    Later that night, the UCA drove back to the same residence on

Sturtevant Street and observed SHADE standing next to a Chrysler 300 and a Jeep

SUV. The UCA observed the driver of the Chrysler 300 hand SHADE a black

handgun. SHADE
                                         4
   Case 2:21-mj-30012-DUTY ECF No. 1, PageID.6 Filed 01/11/21 Page 6 of 7




then walked to the UCV and got into the front passenger seat. SHADE gave the

UCA a black Springfield Armory .40 caliber with two standard magazines and two

rounds of ammunition. The UCA handed SHADE $900 in pre-recorded funds for

the firearm. The parties discussed future transactions, and SHADE exited the

UCV.

       12.   On April 18, 2014, SHADE was convicted of a Felony - Weapons

Felony Firearm in the Third Judicial Court of Michigan in Wayne County, Detroit,

in Court Case No. 14-001364-01-FH. The court sentenced SHADE to two years of

incarceration.

       13.   On February 3, 2017, LEE JR was convicted of Felon in Possession of

a Firearm or Ammunition, in the United States District Court for the Eastern

District of Michigan, in Case No. 16-cr-20251. During the sentencing hearing at

which LEE JR was present, the court sentenced him to 33 months of incarceration.

       14.   On January 8, 2020, I made contact with ATF Interstate Nexus Expert

and Special Agent Mark Davis regarding the status of the firearms purchased

during the controlled purchases described above. Based on a description of the

firearms, Special Agent Davis advised that they were manufactured outside of the

state of Michigan after 1898, and therefore had traveled in and affected interstate

commerce.

       15.   Based on the foregoing facts and circumstances, I respectfully submit

                                         5
   Case 2:21-mj-30012-DUTY ECF No. 1, PageID.7 Filed 01/11/21 Page 7 of 7




that there is probable cause to believe that on January 6, 2021, within the Eastern

District of Michigan, Kalon SHADE and Darnell LEE JR violated 18 U.S.C.

§ 922(g)(1) (Felon in Possession of a Firearm or Ammunition).

                                       Respectfully submitted,


                                       ____________________________________
                                       Derrick Bird
                                       Special Agent
                                       ATF



Sworn to before me and signed in my
presence and/or by reliable electronic means.



______________________________________
HONORABLE ELIZABETH A. STAFFORD
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF MICHIGAN

Dated: January 11, 2021




                                         6
